Exhibit 8.1 Subsidiaries Total Capital Voting Capital Country of Incorporation Activity Petrobras Netherlands B.V. - PNBV (i) 100.00% 100.00% Netherlands E&P Petrobras Distribuidora S.A. - BR 100.00% 100.00% Brazil Distribution Petrobras International Braspetro - PIB BV (i) (ii) (iii) 99.98% 99.98% Netherlands Several segments (iii) Petrobras Transporte S.A. - Transpetro 100.00% 100.00% Brazil RT&M Petrobras Logística de Exploração e Produção S.A. - PB-LOG 100.00% 100.00% Brazil E&P Transportadora Associada de Gás S.A. - TAG 100.00% 100.00% Brazil Gas & Power Petrobras Gás S.A. - Gaspetro 51.00% 51.00% Brazil Gas & Power Petrobras Biocombustível S.A. - PBIO 100.00% 100.00% Brazil Biofuels Petrobras Logística de Gás - Logigás 100.00% 100.00% Brazil Gas & Power Liquigás Distribuidora S.A. 100.00% 100.00% Brazil RT&M Araucária Nitrogenados S.A. 100.00% 100.00% Brazil Gas & Power Termomacaé Ltda. 99.99% 99.99% Brazil Gas & Power Braspetro Oil Services Company - Brasoil (i) 100.00% 100.00% Cayman Islands Corporate Breitener Energética S.A. 93.66% 93.66% Brazil Gas & Power Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE 100.00% 100.00% Brazil RT&M Termobahia S.A. 98.85% 98.85% Brazil Gas & Power Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape 100.00% 100.00% Brazil RT&M Baixada Santista Energia S.A. 100.00% 100.00% Brazil Gas & Power Petrobras Comercializadora de Energia Ltda. - PBEN 99.91% 99.91% Brazil Gas & Power Fundo de Investimento Imobiliário RB Logística - FII 99.00% 99.00% Brazil E&P Petrobras Negócios Eletrônicos S.A. - E-Petro 99.95% 99.95% Brazil Corporate Termomacaé Comercializadora de Energia Ltda 100.00% 100.00% Brazil Gas & Power 5283 Participações Ltda. 100.00% 100.00% Brazil Corporate Downstream Participações Ltda. 99.99% 99.99% Brazil Corporate Joint Operations Total Capital Voting Capital Country of Incorporation Activity Fábrica Carioca de Catalizadores S.A. - FCC 50.00% 50.00% Brazil RT&M Ibiritermo S.A. 50.00% 50.00% Brazil Gas & Power Consolidated Structured Entities Total Capital Voting Capital Country of Incorporation Activity Charter Development LLC – CDC 0.00% 0.00% U.S.A. E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI 0.00% 0.00% Brazil RT&M PDET Offshore S.A. 0.00% 0.00% Brazil E&P Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras 0.00% 0.00% Brazil Corporate Fundo de Investimento em Direitos Creditórios Padronizados do Sistema Petrobras 0.00% 0.00% Brazil Corporate (i) Companies abroad with financial statements prepared in foreign currencies. (ii) 5283 Participações Ltda holds an 0.0187% interest (an 11.88% interest in 2014, diluted by Petrobras' investments). (iii) Cover activities abroad in E&P, RTM, Gas & Power and Distribution segments.
